        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COU~,. , r. ~~~ '"';
                                                                1
                           FOR THE DISTRICT OF CONNECTICUT U"' ~j L,.,. , ·:

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK ACCOUNT "GWAP GETTA,"                     Case No.
                                                              --------~~------
OR WITH TELEPHONE #860-394-5218,
THAT IS STORED AT PREMISES                                    3 J ~ mj I 8"14
CONTROLLED BY FACEBOOK INC.



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Jay Salvatore, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. ("Facebook"), a social networking

company headquartered in Menlo Park, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to

require Facebook to disclose to the government records and other information in its possession,

pertaining to the subscriber or customer associated with the user ID.

       2.      I am employed as a Special Agent with the Drug Enforcement Administration

("DEA") and have been so employed since December 2004.

       3.      I am currently assigned to the DEA Hartford Resident Office ("HRO"). I have

attended and successfully completed the Drug Enforcement Administration's Basic Agent

Training School. In addition, I have attended other specialized drug training schools conducted

by the DEA; have testified on several occasions in grand jury proceedings, where my testimony
        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 2 of 28




has contributed to the indictment of numerous individuals; have been involved with the

execution of state and federal search and seizure warrants where controlled substances have been

seized; have participated in several investigations in which federally authorized wire interception

orders were issued; and I have participated in numerous arrests of individuals charged with

federal and/or state narcotics violations. I am currently assigned to conduct drug and money

laundering investigations at the DEA's HRO.

        4.      In my current position with the DEA HRO, my duties include investigating

violations of the Connecticut General Statutes and the Controlled Substances Act, including, but

not limited to, investigating those drug traffickers and organizations responsible for diverting and

distributing pharmaceuticals and other drugs within the State of Connecticut. Due to the abuse

and trafficking of opioid-based pharmaceutical pills and the correlated abuse and trafficking of

heroin and fentanyl, the DEA HRO is also actively conducting investigations into individuals

and organizations involved with the distribution of heroin and fentanyl.

        5.      Prior to being employed by the DEA, I was a sworn Police Officer in the Town of

Wethersfield, Connecticut for approximately three and a half years. As a certified Police Officer

in the State of Connecticut, this Affiant conducted numerous investigations of violations of the

law, including narcotics violations.

        6.     This Affiant has directed and coordinated electronic surveillance, controlled

purchases of drugs, physical surveillance, and undercover activities as well as debriefed and

managed confidential sources. This Affiant is familiar with the manner in which individuals

obtain, finance, store, manufacture, transport, and distribute their illegal drugs.

       7.      I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 251 0(7), in that I am empowered by law to

                                                   2
         Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 3 of 28




conduct investigations of and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. This affidavit relates to an investigation, in which I have been involved, of

an overdose death that occurred in Enfield, Connecticut on or about Sunday, October 8, 2017. In

particular, I am investigating violations of 21 U.S.C. § § 841(a)(l) and (b)(l)(C) (possession

with intent to distribute and the distribution of, heroin and fentanyl).

         8.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

         9.       As described in more detail below, based on my training and experience and the

facts as set forth in this affidavit, there is probable cause to believe that violations of 21 U.S.C. §

§ 841 (a)( 1) and (b)( 1)(C) (possession with intent to distribute and the distribution of, heroin and

fentanyl) were committed by Christopher FELICIANO through the use of his Facebook Account

"GWAP GETTA") and specifically through Facebook Instant messenger. 1 Accordingly, there is

probable cause to search the information described in Attachment A, incorporated by reference

in this affidavit, for evidence of these crimes, as described in Attachment B, incorporated by

reference in this affidavit.


                                            PROBABLE CAUSE

Background Investigation

         10.     On October 8, 2017, at approximately 8:55 a.m., EPD Officer Maynard was


1
 On November 14, 2018, a grand jury sitting in Hartford returned an Indictment charging Christopher FELICIANO
with Possession with intent to distribute and distribution of heroin and fentanyl from February 2017 to October 8,
2017. See United States v. Feliciano, 18CR287(SRU)

                                                        3
        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 4 of 28




dispatched to a residence in Enfield, Connecticut on a report of an untimely death. Upon arriving

at the scene, Officer Maynard was told by the VICTIM's father, hereinafter referred to as

"WITNESS #1," that the VICTIM was in the basement and not breathing. Enfield EMS

Paramedic Brian Brady arrived at the scene and pronounced the VICTIM deceased at

approximately 9:07 a.m. The VICTIM's body was later identified by WITNESS #1 and the

VICTIM's driver's license picture was used to confirm identification.

        11.    When the VICTIM was rolled over onto his back, Detective Bailey observed a

white powdery substance on the front of the VICTIM's sweat pants. Located in the VICTIM's

front left pant pocket was a black LG cell phone, which was later determined to be the

VICTIM's cell phone and drug related paraphernalia-all of which were seized as evidence by

the EPD. On November 7, 2017, Dollett T. White, M.D. Associate Medical Examiner, Office of

the Chief Medical Examiner, State of Connecticut issued a report, following the autopsy ofthe

VICTIM conducted on October 09, 2017. This report listed the VICTIM's cause of death as

"Multidrug toxicity including Fentanyl and Alprazolam."

       12.     Upon returning to the Enfield Police Department, EPD Detective Lewis

conducted an analysis of the VICTIM's phone seized at the scene. In the process, Detective

Lewis discovered a Facebook Instant Messenger conversation between the VICTIM and an

individual with a "handle" of"GWAP GETTA." The conversation had numerous references to

indicate that an illegal drug deal had taken place in the early morning hours of October 8, 2017.

During the above Facebook conversation, the following number was provided to the VICTIM by

"GWAP GETTA": 860-394-5218. DEA TFO Chaves, who is also a Computer Forensics

Specialist, conducted a forensic examination of exhibit N-592 and was able to extract all data

contained therein.

                                                4
        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 5 of 28




                                CELLULAR TELEPHONE ANALYSIS

        13.    Upon examination of the data extracted from the cellular telephone found at the

scene, this Affiant located the previously noted Facebook Instant Message conversation between

the VICTIM and "GWAP GETTA." In further examination ofthe data, this Affiant located

approximately 70 Facebook Messenger instant messages between the VICTIM and "GWAP

GETTA" beginning on February 16, 2017 and ending on October 8, 2017, the day the VICTIM

was found deceased. Based upon training and experience, this Affiant determined that most, if

not all of the messages, were consistent with the trafficking of illegal drugs and specifically,

heroin and fentanyl.

       14.     This Affiant also located the message in which "GWAP GETT A" provided phone

number: 860 394 5218, to the VICTIM. In addition, there were approximately fourteen phone

contacts between the VICTIM's phone and number: 860 394 5218. On AprilS, 2018, in

response to an Administrative Subpoena served by members of the DEA, Sprint returned the

requested information that listed during the date range of October 1, 2017 -November 1, 2017,

the billing information assigned to phone number 860 394 5218listed the subscribe as

Christopher FELICIANO of 33 Asnuntuck Street, Enfield, CT, 06082.

       15.     The following are portions of the Facebook Messenger conversation between

GWAP GETTA a.k.a. FELICIANO and the VICTIM on February 16,2017, the first day of

communications that were extracted from the VICTIM's phone.

                       #2: 02-16-17, 07:55:24 AM, GWAP GETTA: Way u needed

                       #3: 02-16-17, 07:55:52 AM, VICTIM: My boy needs some bags for 100 I

                       was gonna try to pc a couple

                       #4: 02-16-17, 07:56:11 AM, VICTIM: I'm in long meadow u headed to

                                                  5
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 6 of 28




                      spfld [Springfield] this morning

                      #5: 02-16-17,07:56:19 AM, VICTIM: Cuz he in spfld

                      #6: 02-16-17, 07:56:44 AM, VICTIM: N I'm tryna offthis engagement

                      ring but I don't got my id but it's worth some good bread

                      #7: 02-16-17, 07:57:21 AM, GWAP GETTA: I want that or nah

                      #8: 02-16-17, 07:57:31 AM, VICTIM: What?

                      #9: 02-16-17, 07:57:46 AM, VICTIM: Yeah I'm sure he still needs it wya

                      [Where you at]

                      #10: 02-16-17,07:58:37 AM, GWAP GETTA: Call me

                      #11: 02-16-17,08:02:32 AM, FELICIANO missed a call from the

                      VICTIM

                      #12: 02-16-17, 08:02:42 AM, VICTIM: I tried

                      #13: 02-16-17, 08:03:50 AM, VICTIM: Fck

                      #14: 02-16-17, 09:20:20 AM, VICTIM: U comin

                      #15: 02-16-17, 09:31:42 AM, VICTIM: Str8 snake

       16.     Based upon training and experience, this Affiant believes that although this was

the first extracted conversation from the VICTIM's phone, it was not the first conversation

between the VICTIM and FELICIANO. Accordingly, there are likely to be more such

conversations on FELICIANO's "GWAP GETTA" Facebook Account. In message #2,

FELICIANO wrote: "Way u needed", your affiant believes that FELICIANO was attempting to

ask what the VICTIM wanted to purchase. This is based upon the VICTIM's immediate

response in message #3. Within that message, the VICTIM wrote, "My boy needs some bags for

100." This Affiant believes that the VICTIM was referencing illegal drugs, and specifically

                                                6
        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 7 of 28




heroin and/or fentanyl, when he wrote "bags" and the reference to "100," means that the

VICTIM's "boy" (friend) had a hundred dollars to spend. In message #6, the VICTIM texted "N

I'm tryna off this engagement ring but I don't got my id but it's work some good bread." Within

this message, the VICTIM is telling FELICIANO that he was trying to sell an engagement ring

to obtain money, which this Affiant believes would be used to purchase illegal drugs in the near

future. This Affiant believes that the remaining messages from that day related to attempts to

arrange the illegal drug transaction. This conversation was conducted over Facebook

messenger-thus demonstrating that FELICIANO's GWAP GETTA Facebook account was used

as a means of coordinating illegal narcotics transactions.

       17.     After February 16, 2017, and until June 23, 2017, there were no further recovered

communications between the VICTIM and FELICIANO. The following is the Facebook

Messenger conversation that occurred between the VICTIM and FELICIANO on June 23,2017

and June 24, 2017:

                      #16: 06-23-17,09:44:39 AM, GWAP GETTA: Yo

                      #17: 06-23-17, 02:24:24 PM, VICTIM: Sup

                      #18: 06-24-17,08:38:51 PM, GWAP GETTA: Got loose

                      #19: 06-24-17, 10:03:54 PM, VICTIM: I don't do dope no more

                      #20: 06-24-17,10:08:11 PM, GWAP GETTA: Don'tknowwhatthatizzz

                      1ol (laugh out loud)

                      #21: 06-24-17, 10:31:36 PM, VICTIM: me eitha

       18.     Within this short conversation, this Affiant believes that FELICIANO was

attempting to make contact with the VICTIM to sell the VICTIM illegal drugs. In message #18,

FELICIANO texted, "Got loose." Based upon training and experience, this Affiant believes that

                                                 7
        Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 8 of 28




FELICIANO was telling the victim that he had illegal drugs in the powder form to sell. The

VICTIM responded with, "I don't do dope no more" in message #19. This Affiant knows that

"dope" is commonly used to reference heroin. This brief conversation corroborates what

WITNESS #1 originally told police regarding how he thought the VICTIM was "clean" for

approximately six (6) months before the fatal overdose. Again, this conversation was conducted

over Facebook messenger demonstrating that the two used Facebook messenger to discuss

narcotics trafficking. Because GWAP GETT A a.k.a. FELICIANO reached out to the VICTIM

over Facebook in an attempt to advertise his product (heroin/fentanyl), based on my training and

experience, I have reason to believe and do believe that he also likely reached out to other

narcotics customers over Facebook using his GWAP GETTA account.

       19.     The following is the conversation between the VICTIM and FELICIANO

extracted from Facebook Messenger and the VICTIM's phone timeline to include text messages

and the call log. Most if not the entire conversation contains references to an illegal drug

transaction and arrangements for a transaction to occur.

                       #22: 10-07-17, 11:44:57 PM, VICTIM: Yo

                       #23: 10-07-17, 11:45:25 PM, VICTIM: U gud

                       #24: 10-07-17, 11:58:44 PM, GWAP GETTA: Always

                       #25: 10-07-17, 11:58:53 PM, GWAP GETTA: U?

                       #26: 10-08-17, 12:00:20 AM, VICTIM: I need some thAt goodness

       20.     Within the above messages, the VICTIM is attempting to make contact with

FELICIANO as well as asking FELICIANO if he has any illegal drugs to sell, as documented in

message #23, when the VICTIM texted, "U gud" (you good). FELICIANO responds with

"Always", indicated that FELICIANO always has product to sell. Within message #26, the

                                                 8
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 9 of 28




VICTIM texted, "I need some thAt goodness", indicating that the VICTIM wanted to buy illegal

drugs from FELICIANO. It should be noted that the below message numbers changed because

the following conversation was extracted from the VICTIM's phone timeline, not just from

Facebook Messenger.

                      #20: 10-08-17, 12:04:54 AM, VICTIM: U in spfld or enfld

                      #21: 10-08-17, 12:05:03 AM, GWAP GETTA: Field

                      #22: 10-08-17, 12:05:16 AM, VICTIM: Enfield

                      #23: 10-08-17, 12:05:27 AM, GWAP GETTA: Got (followed by four (4)

                      fire emojis)

                      #24: 10-08-17, 12:05:30 AM, VICTIM: Is were in at

                      #25: 10-08-17, 12:05:36 AM, GWAP GETTA: Yea

                      #26: 10-08-17, 12:05:50 AM, GWAP GETTA: U gotta be really careful

       21.    Within message #23, FELICIANO told the VICTIM that he had "fire" by texting

the VICTIM four (4) fire emojis. As previously documented, this Affiant knows "fire" is

commonly used to reference Fentanyl. This is further confirmed in message #26, when

FELICIANO texted "U gotta be really careful". This text also confirmed that FELICIANO

knows how potent and dangerous the product he is selling is.

                      #27: 10-08-17, 12:06:17 AM, VICTIM: Aight bruh. What's the least

                      #28: 10-08-17, 12:06:29 AM, VICTIM: I don't want much

                      #29: 10-08-17, 12:06:36 AM, VICTIM: But will pay

                      #30: 10-08-17, 12:07:16 AM, VICTIM: I'll tip ifu could bring to atm up

                      #31: 10-08-17, 12:08:19 AM, GWAP GETTA: Damn bro

                      #33: 10-08-17, 12:08:33 AM, GWAP GETTA: That's extra nit's late n u

                                               9
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 10 of 28




                      might

                      #34: 10-08-17, 12:08:38 AM, GWAP GETTA: OD

                      #35: 10-08-17, 12:08:48 AM, GWAP GETTA: Fire like that

                      #36: 10-08-17, 12:08:50 AM, VICTIM: Nah bruh

                      #37: 10-08-17, 12:09:07 AM, VICTIM: Ima shus smoke a bag

                      #38: 10-08-17, 12:09:16 AM, VICTIM: See what that's aboyt

        22.    Within the above messages, the VICTIM first told FELICIANO that he did not

want that much but would pay and would pay extra if FELICIANO brought the VICTIM to an

ATM. FELICIANO responded by informing the VICTIM that because it was late, it was going

to cost more. Within the same message, message #33, FELICIANO added "u might" followed

by "OD" in the next message. FELICIANO continued in message #35 with, "Fire like that."

This Affiant believes that within these messages, FELICIANO again recognized how potent and

dangerous his product was. The VICTIM responded in messages #37 and #38 that he was only

going to smoke one bag. In message #38, the VICTIM texted, "See what that's aboyt". This

Affiant believes that within this message, the VICTIM after receiving the warning, wanted to

experiment with it. The conversation continued with negotiations regarding an illegal drug

transaction.

                      #39: 10-08-17, 12:09:25 AM, VICTIM: Ill cop a b

                      #40: 10-08-17, 12:09:42 AM, GWAP GETTA: Late baby cop 2

                      #41: 10-08-17, 12:10:00 AM, GWAP GETTA: Nit's loose

                      #42: 10-08-17, 12:10:34 AM, VICTIM: Ought so wassup u wanna make

                      this happen com to 29 Colonial

                      #43: 10-08-17, 12:10:47 AM, VICTIM: Enfd

                                               10
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 11 of 28




                      #44: 10-08-17, 12:10:58 AM, VICTIM: Ill take a 30 or 40

                      #45: 10-08-17, 12:11:18 AM, GWAP GETTA: 80 or better

                      #46: 10-08-17,12:11:31 AM, VICTIM: Iain'tgotitfam

                      #47: 10-08-17, 12:11:35 AM, VICTIM: I got 40

                      #48: 10-08-17, 12:12:01 AM, VICTIM: Mi got some loud too

                      #49: 10-08-17, 12:12:01 AM, GWAP GETTA: It's late 12 out here

                      #50: 10-08-17, 12:12:33 AM, VICTIM: Yeah but I aint gone want it tomo

                      #51: 10-08-17, 12:12:36 AM, GWAP GETTA: Day time I don't mind that

                      risk

                      #52: 10-08-17, 12:12:54 AM, VICTIM: Lets do this

                      #53: 10-08-17, 12:13:00 AM, VICTIM: Ill go to atm myself

                      #54: 10-08-17, 12:13:04 AM, GWAP GETTA: 50

                      #55: 10-08-17, 12:13:10 AM, VICTIM: Ok

                      #56: 10-08-17, 12:18:24 AM, VICTIM: What's ur num

                      #57: 10-08-17, 12:18:37 AM, GWAP GETTA: 8603945218

       23.    The above portion of the conversation documents the a<:;tual negotiations for the

illegal drug transaction between FELICIANO and the VICTIM. Within message #39, the

VICTIM told FELICIANO what the VICTIM would like to purchase by texting "Ill cop a b".

Based upon training and experience, this Affiant knows that "b" is commonly used to reference a

"bundle" (10 wax bags). Heroin/ Fentanyl is commonly packaged for sale in bundles.

FELICIANO again made reference to the time and how late it was stating that the VICTIM

would have to buy two (2) bundles in message #40 when FELICIANO texted, "Late baby cop

2". Within message #41, FELICIANO texted the VICTIM "Nit's loose", this Affiant believes

                                               11
      Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 12 of 28




this to mean that FELICIANO only had loose powder that he would sell which had not been

packaged in the smaller bags or bundles. The conversation further continued with FELICIANO

and the VICTIM negotiating dollar amounts and how much the VICTIM could spend. Within

message #44, the VICTIM texted, "Ill take a 30 or 40." FELICIANO immediately responds

with, "80 or better" in message #45. Within the next few message the VICTIM told

FELICOANO that he did not have the money as negotiations continued. In messages #49 - #51,

FELICIANO acknowledged that was concerned about doing the deal due to the late hour. In

response, the VICTIM apparently attempted to convince FELICIANO to do the deal when the

VICTIM texted, "Yeah but I aint gone want it tomo". FELICIANO and the VICTIM

subsequently agreed on the price of"50", which was followed by the VICTIM asking

FELICIANO for his phone number. FELICIANO responded in message #57 with

"8603945218". At approximately 12:20 a.m., the VICTIM places a call to FELICIANO, using

the phone number provided (860 394 5218) that lasted approximately 1:19 minutes. The next

contact between the VICTIM and FELICIANO occurred approximately twelve (12) minutes

later when the victim texted (SMS messages to 860 394 5218) the following to FELICIANO:

                     #78: 10-08-17, 12:32:27, AM, VICTIM: Yo ill best that atm soon. Then

                     ill be on the side street by my dads crib

                     #79: 10-08-17, 12:32:48 AM, VICTIM: Close to the atm

                     #80: 10-08-17, 12:32:56 AM, VICTIM: Bring change for 60

       24.    Approximately eight (8) minutes later, the VICTIM placed a phone call to

FELICIANO that lasted approximately thirty (30) seconds. This call was followed by the below

text messages from the VICTIM, approximately four (4) minutes later.

                     #97: 10-08-17, 12:44:38 AM, VICTIM: At atm nimow

                                               12
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 13 of 28




                      #98: 10-08-17, 12:45:29 AM, VICTIM: The one we use to go to

        25.    Over the next hour or so, the VICTIM attempted to call FELICIANO multiple

times. Each call either lasted a very short time or went unanswered. At approximately 1:35

a.m., the VICTIM received a text message from WITNESSS #1, which revealed that.the

VICTIM was still out of the house. Shortly thereafter, FELICIANO attempted to call the

VICTIM four (4) times, which appeared to have gone unanswered. The last contact recovered

was at approximately at 1:41 a.m., when the VICTIM placed a call to FELICIANO that lasted

01:40 minutes. Based upon the fact that there was no further contact between FELICIANO and

the VICTIM, this Affiant believes that the two had met and conducted an illegal drug

transaction.

       26.     These conversations over Facebook messenger demonstrate that "GWAP

GETTA" used Facebook messenger to coordinate his narcotics trafficking activities. As

previously noted, these are only a sampling of the recovered narcotics related Facebook

messages. Based on my experience and information gained throughout the course of this

investigation, I have reason to believe and do believe that FELICIANO/OWAP GETT A used

Facebook messenger to arrange and carry out his narcotics trafficking and that he likely used

Facebook to coordinate with other individuals as well. Searching his Facebook account from

February to October 2017, when we know that FELICIANO was selling narcotics to at least one

individual in this case (the VICTIM) by using Facebook is likely to provide further evidence of

narcotics trafficking. Moreover, there is also likely to be evidence of FELICIANO conducting

narcotics trafficking on his GWAP GETT A account with other customers.

       27.     As discussed further below, information stored within FELICIANO's Facebook

account may provide critical information of the "who, what, why, when, where, and how" of the

                                               13
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 14 of 28




criminal conduct under investigation, thus enabling the United States to establish and prove each

element or alternatively, to exclude the innocent from further suspicion.

                   IDENTIFICATION OF CHRISTOPHER FELICIANO

       28.     During the initial stages of this investigation, and as previously documented, EPD

Detectives seized numerous items including the VICTIM's cell phone, subsequently labeled

DEA non-drug exhibit N-592. All seized items were subsequently transported to the Enfield

Police Department. At the EPD, Detective Lewis conducted an analysis of the VICTIM's phone

and discovered a Facebook Messenger conversation between the VICTIM and individual with a

"handle" of"GWAP GETTA". The conversation had numerous references to indicate that an

illegal drug deal had taken place in the early morning hours of October 8, 2017. During the

above Facebook conversation, the following number was provided to the VICTIM by "GWAP

GETTA": 860 394 5218. EPD Detective Bailey then conducted a Facebook search using phone

number 860 394 5218, which resulted in the Facebook profile under the name of "GWAP

GETTA". The profile also contained numerous photos of a Hispanic male. After observing the

photos, Detective Bailey, with the assistance of other members of the EPD, recognized the male

to be Christopher FELICIANO. Based upon my review ofFacebook it appears that

FELICIANO started his GWAP GETTA account in 2009 and based on my training and

experience, I believe that FELICIANO likely used this account as he would have used a "drug

phone" or an extra phone to communicate primarily with narcotics customers.

       30.     Based on these transactions and my knowledge of how Facebook messenger

works and how it can be used to coordinate narcotics transactions, I have reason to believe and

do believe that further evidence of FELICIANO's narcotics trafficking activities is likely to be

found on Facebook. Aside from conversations on Facebook Messenger, as discussed in more

                                                14
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 15 of 28




detail below, I believe that other information that may be found on FELICIANO's GWAP

GETTA Account or any account with telephone number 860-394-5218, will contain further

evidence of FELICIANO's narcotics trafficking activities. For example, FELICIANO's contacts

on that account and posts may provide further evidence on the extent of his drug sales, his

sources of supply and his customers.

                                    INFORMATION SOUGHT

       31.        Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       32.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.

       33.        Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user's account



                                                  15
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 16 of 28




includes a list of that user's "Friends" and a "News Feed," which highlights information about

the user's "Friends," such as profile changes, upcoming events, and birthdays.

        34.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" ofFacebook friends to facilitate the application ofthese

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

        35.    Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

"events," such as social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user's profile page also includes a "Wall," which is a space where the user

and his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

       36.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

                                                  16
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 17 of 28




to see the photo or video. For Facebook's purposes, the photos and videos associated with a

user's account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

        37.    Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       38.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account. Facebook has a "like"

feature that allows users to give positive feedback or connect to particular pages. Facebook users

can "like" Facebook posts or updates, as well as webpages or content on third-party (i.e., non-

Facebook) websites. Facebook users can also become "fans" of particular Facebook pages.

Facebook has a search function that enables its users to search Facebook for keywords,

usemames, or pages, among other things.

       39.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user's Facebook page. Facebook

                                                17
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 18 of 28




also has a Marketplace feature, which allows users to post free classified ads. Users can post

items for sale, housing, jobs, and other items on the Marketplace.

       40.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications ("apps") on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user's access

or use of that application may appear on the user's profile page.

       41.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user's IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       42.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       43.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

                                                 18
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 19 of 28




conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This "user attribution" evidence

is analogous to the search for "indicia of occupancy" while executing a search warrant at a

residence. For example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access

their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook access,

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to "tag" their location

in posts and Facebook "friends" to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner's state of mind as it

relates to the offense under investigation. For example, information on the Facebook account

may indicate the owner's motive and intent to commit a crime (e.g., information indicating a

plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

                                                19
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 20 of 28




        44.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

        45.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(l)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

The search warrant will be served on Facebook, which will then compile the requested records at

a time convenient to it and in the ordinary course of its business. Accordingly, reasonable cause

exists to permit execution of the 1search warrant at any time in the day or night.

                                          CONCLUSION

       46.      Based on the forgoing, I request that the Court issue the proposed search warrant.

       4 7.     This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1 )(A). Specifically, the Court is a district court of the United States and has jurisdiction

over the offense being investigated.




                                                 20
      Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 21 of 28




      48.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

                                                     Respectfully submitted,




      Subscribed and sworn to before me on ..Alo~~ b~,            ..:Z...O      ,2o1_L



         /s/ Robert M. Spector
      ROBERT M. SP:fu3roR
      UNITED STATES MAGISTRATE JUDGE




                                                21
      Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 22 of 28




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with Facebook User Account "GWAP

GETTA" or with telephone# 860-394-5218, that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc., a company headquartered in Menlo Park, California.
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 23 of 28




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control ofFacebook Inc. ("Facebook"), regardless ofwhether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including for Facebook User

               Account "GWAP GETTA" or with telephone# 860-394-5218, that is stored at

               premises controlled by Facebook. full name, user identification number, birth

               date, gender, contact e-mail addresses, physical address (including city, state, and

               zip code), telephone numbers, screen names, websites, and other personal

               identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities from February 2017 to October 2017;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from February 2017 to

               October 2017, including Exchangeable Image File ("EXIF") data and any other

               metadata associated with those photos and videos;

       (d)     All profile information; News Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including
Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 24 of 28




      the friends' Facebook user identification numbers; groups and networks of which

      the user is a member, including the groups' Facebook group identification

      numbers; future and past event postings; rejected "Friend" requests; comments;

      gifts; pokes; tags; and information about the user's access and use ofFacebook

      applications;

(e)   All records or other information regarding the devices and internet browsers

      associated with, or used in connection with, that user ID, including the hardware

      model, operating system version, unique device identifiers, mobile network

      information, and user agent string;

(f)   All other records and contents of communications and messages made or received

      by the user from February 2017 to October 2017 including all Messenger

      activity, private messages, chat history, video and voice calling history, and

      pending "Friend" requests;

(g)   All "check ins" and other location information;

(h)   All IP logs, including all records of the IP addresses that logged into the account;

(i)   All records of the account's usage of the "Like" feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has "liked";

G)    All information about the Facebook pages that the account is or was a "fan" of;

(k)   All past and present lists of friends created by the account;

(1)   All records of Facebook searches performed by the account from February 2017

      to October 2017 All information about the user's access and use of Facebook

      Marketplace;

(m)   The types of service utilized by the user;

                                        2
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 25 of 28




       (n)     The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);

       (o)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;

       (p)     All records pertaining to communications between Facebook and any person

               regarding the user or the user's Facebook account, including contacts with support

               services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

fourteen days of service ofthis warrant.




                                                3
      Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 26 of 28




II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities ofviolations of21 U.S.C. §§ 841(a)(l) and (b)(l)(C) involving FELICIANO

from February to October 2017 including, for each user ID identified on Attachment A,

information pertaining to the following matters:

           (a) Sale of illegal drugs, discussion of illegal drugs, communications regarding the

              proceeds of the sale of illegal drugs, all communications with drug customers.

           (b) Evidence indicating how and when the Facebook account was accessed or used,

              to determine the chronological and geographic context of account access, use, and

              events relating to the crime under investigation and to the Facebook account

              owner;

           (c) Evidence indicating the Facebook account owner's state of mind as it relates to

              the crime under investigation;

           (d) The identity of the person(s) who created or used the user ID, including records

              that help reveal the whereabouts of such person( s).




                                                   4
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 27 of 28




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)


        I, - - - - - -- - - - - - - - -• attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Facebook, and my title is

_ __ _ _ _ __ _ _____. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of _______ . I further state that:


       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and


       b.      such records were generated by Facebook's electronic process or system that

produces an accurate result, to wit:


               1.       the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody ofFacebook in a manner to ensure that they are true duplicates of the

original records; and


               2.       the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.
       Case 3:18-mj-01899-RMS Document 1-1 Filed 11/20/18 Page 28 of 28




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




Date                                 Signature




                                                 2
